Report on the application of Council Regulation (EC) No 2157/2001 of 8 October 2001 on the Statute for a European company (SE) (debate)
The next item is the debate on the oral question by Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs, to the Commission on the report on the application of Council Regulation (EC) No 2157/2001 of 8 October 2001 on the Statute for a European company (SE) - B7-0211/2009)
Madam President, ladies and gentlemen, in 2001, the European Council reached a decision on the Statute for a European company. For various reasons, this Statute did not enter into force in this form until 8 October 2004. As is customary with European Union legislation, the Commission was asked, after a certain time, to submit a report on the application and implementation of the Statute in order to draw conclusions about whether there is a need for amendments to this legal act.
The date I mentioned, 8 October 2004, was almost exactly five years ago. The deadline was five years, but there is no report from the European Commission. Since we all obey the law and the Commission, as guardian of the Treaties, is particularly required to obey the law, this gave the Committee on Legal Affairs cause to ask why this report is not available and why it has not even been prepared. We quite simply want to give the Commission the opportunity to justify this to us. In any case, this will make it clear that Parliament, and the Committee on Legal Affairs in particular, is fulfilling in full its obligation to monitor the Commission.
I will not use my five minutes' speaking time, but would be pleased if the Commission would now provide an answer on the basis of this short oral question that I have posed.
Madam President, ladies and gentlemen, first of all, on behalf of Commissioner McCreevy, who I am standing in for this evening in this chamber, I would like to thank the Committee on Legal Affairs and its chairman Mr Lehne for raising these issues. On a personal note - because I was a Member of this House for nearly 15 years - I am delighted that Parliament is exercising its control function, because this is a suitable incentive for encouraging the Commission to work more effectively.
As regards the first two issues that were raised, I am pleased to inform you that work on the preparation of the requested report is already at an advanced stage. The Commission has asked for an external study, which should be ready by the end of this year and will act as a solid factual basis for drawing up the report. The Commission will analyse this study in depth and will listen closely to the opinions of the interested parties. The report could therefore be published during the second half of next year and will be forwarded to the European Parliament and to the Council.
Obviously the exact timescales and contents will be decided by the next Commission. The report will contain an analysis of the four amendment alternatives specifically provided for by Article 69 of the Regulation and, at this stage, the Commission has not yet adopted a position either on this or on any other possible changes to the statute. We must await the results of the external study and further consultations and closely monitor each factor and, if necessary, the results of any negotiations on the Statute for a European Company.
As far as the third question is concerned, the timescales and content of any further actions to be adopted in the future in the light of the results of the analysis carried out must be decided by the new Commission, which I am convinced will be very mindful and interested to hear Parliament's viewpoint before adopting any additional new measures.
The concept of a European company dates way back to the 1950s and was revived after the Treaty of Rome came into force as part of the objective of a common market.
The current Statute for a European company is of symbolic value to a European undertaking. It offers the benefit of a certain free rein in terms of establishing the company and its mobility. Many companies use the Statute for a European company to highlight the company's unique European character, making it, at the same time, a key instrument for companies looking to develop cross-border merger strategies.
In fact, one of the main benefits of a European company is that its registered office can be transferred from the Member State where it was registered to another Member State without having to wind down the company or create a new legal entity. However, the European company is far removed from the initial objectives of an autonomous status governed by a single legislation. As a result, its practical operation is inadequate. The legislation is not applied consistently and relies on the specific provisions of the national legislations, while the European company's mobility is restricted by the provisions which ban the establishment of registered offices or head offices in different Member States.
Indeed, this situation restricts one of the Community's basic freedoms, the free movement of companies. I think that the European Commission's report on the application of the regulation, as mentioned by the Commissioner, will need to include a survey on the possibility of locating a European company's central administration and registered office in different Member States. A review of the regulation will also need to be considered in order to move further towards creating an autonomous status for this type of company.
Madam President, I listened carefully to the speeches by Mr Lehne and the other MEP who took part in the discussion. It is true that the Regulation on the Statute for a European Company is supplemented by a Directive on the involvement of employees and that the deadline for its transposition expired on 8 October 2004, the date on which the Regulation on the Statute for a European Company entered into force.
However, only eight Member States adopted the necessary measures by the required deadline and transposition of the directive on employee involvement was completed in all the Member States only at the beginning of 2006. We were therefore obliged to postpone the report to ensure that the Regulation on the Statute for a European Company had actually been in force in all the Member States for long enough to make it possible to draw up an indicative report on its application.
These are the reasons for the delay. For my part, I can only agree with Mr Lehne and hope that we can make up for lost time and provide practical responses to the European Union on the topic of the Statute for a European Company from the second half of next year, through specific guidelines that can really satisfy the requests not only from Parliament but also from the EU-wide economic and employment sector.
The debate is closed.
Written statements (Rule 149)
Efficient functioning of the internal market is dependent not only on the elimination of barriers to trade between states, but also on reorganisation of the structure of production at Community level. To this end, in the 1970s, the European Commission put forward a proposal to create a legal framework for a European company. In 2001, Council Regulation No 2157/2001 on the Statute for a European company was adopted. The idea has not produced the expected results, and to date, not many more than 100 firms have been transformed into a Societas Europaea. The idea has evolved, however, towards including small and medium-sized enterprises in the framework of the European company, the fruit of which is the Commission's proposal of March 2008 for a Council Regulation on the Statute for a European private company. In view of the negative experience with the Societas Europaea, it is very important that the Commission have permanent oversight of the application of Regulation No 2157/2001. It is for this reason that the regulation itself provides that, five years at the latest after its entry into force, the Commission shall present a report on its application. The regulation came into force in 2004. Therefore, I would like to ask when the Commission will present the appropriate report, and what action will it take on the basis of the analysis made?